NILES, J.
— The court acquired jurisdiction of the person of the defendant, Martinette Bugbey. It sufficiently appears that the summons was issued and served upon her, and the return of the sheriff duly indorsed upon the original writ, which was afterward lost, and did not reach the files of the court. Jurisdiction of the person of a defendant is acquired by the service of summons. The original having been lost, it was competent to show its contents by secondary evidence: Matter of Will of Warfield, 22 Cal. 64, 83 Am. Dec. 49.
The summons was directed to B. N. Bugbee, Martinette, his wife, and Ann Johns. It is not directly averred in the complaint that Martinette Bugbey was the wife of B. N. Bugbee; and it is now objected that no jurisdiction was acquired of the person of the -appellant, because the summons does not appear to have been directed to her. We do not think the point well taken.
It is apparent from the wording of the summons that Martinette Bugbee was the name of the person to whom it was *872directed. The summons was actually served upon the appellant, and she was called upon to defend whatever claim adyerse to the plaintiff she may have had in the premises.
Judgment affirmed.
We concur: Wallace, C. J.; Crockett, J. ; McKinstry, J.